     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.48 Page 1 of 10



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
8
9
     MARQUELL SMITH,                                    Case No.: 3:20-cv-01534-JAH-KSC
10   Booking No. 20915351,
                                       Plaintiff,       ORDER:
11
12                       vs.                            1) GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13
                                                        [ECF No. 2];
14   AVALOS; S. JACKSON; WILLIAM
     GORE; FINLEY; SERGEANT                             2) DENYING MOTION TO
15   KIMBERLY; JOHN/JANE DOE;                           APPOINT COUNSEL [ECF No. 3];
16   LIEUTENANT CARDENAS;
     SERGEANT WARD,                                     AND
17
                                    Defendants.
18                                                      2) DISMISSING COMPLAINT FOR
                                                        FAILING TO STATE A CLAIM
19
                                                        PURSUANT TO 28 U.S.C. § 1915(e)(2)
20                                                      & 28 U.S.C. § 1915A(b)
21
           Marquell Smith (“Plaintiff”), a state inmate temporarily housed in the Vista
22
     Detention Facility (“VDF”) in San Diego, California and proceeding pro se, has filed a
23
     civil rights complaint pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1).
24
           Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when he
25
     filed his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”)
26
     pursuant to 28 U.S.C. § 1915(a) (ECF No. 2), along with a Motion to Appoint Counsel
27
     (ECF No. 3).
28
                                                    1
                                                                             3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.49 Page 2 of 10



1    I.     Motion to Proceed IFP
2           All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
6    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
7    prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
8    “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016);
9    Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their
10   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
11   F.3d 844, 847 (9th Cir. 2002).
12          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the 6-
14   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2);
15   Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account
16   statement, the Court assesses an initial payment of 20% of (a) the average monthly deposits
17   in the account for the past six months, or (b) the average monthly balance in the account
18   for the past six months, whichever is greater, unless the prisoner has no assets. See 28
19   U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner
20   then collects subsequent payments, assessed at 20% of the preceding month’s income, in
21   any month in which his account exceeds $10, and forwards those payments to the Court
22   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
23          In support of his IFP Motion, Plaintiff has submitted a copy of his Inmate Statement
24   Report. See ECF No. 2; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                            3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.50 Page 3 of 10



1    at 1119. This statement shows that Plaintiff has carried an average monthly balance of
2    $106.21 and had $76.67 in average monthly deposits to his account over the 6-month
3    period immediately preceding the filing of his Complaint. (See ECF No. 2.) Based on this
4    accounting, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
5    assesses his initial partial filing fee to be $21.24 pursuant to 28 U.S.C. § 1915(b)(1).
6          The Court will direct the Watch Commander, or their designee, to collect the initial
7    $21.24 fee assessed only if sufficient funds are available in Plaintiff’s account at the time
8    this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
9    prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
10   judgment for the reason that the prisoner has no assets and no means by which to pay the
11   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
12   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
13   case based solely on a “failure to pay ... due to the lack of funds available to him when
14   payment is ordered.”). The remaining balance of the $350 total fee owed in this case must
15   be collected by the agency having custody of the prisoner and forwarded to the Clerk of
16   the Court pursuant to 28 U.S.C. § 1915(b)(2).
17   II.   Motion to Appoint Counsel
18         Plaintiff seeks an order appointing counsel in this matter due to his indigency, lack
19   of adequate access to the law library, and the complexity of litigation. (See Pl.’s Mot., ECF
20   No. 3 at 1.)
21         All documents filed pro se are liberally construed, and “a pro se complaint, however
22   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted
23   by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429
24   U.S. 97, 106 (1976) (internal quotations omitted)). But there is no constitutional right to
25   counsel in a civil case; and Plaintiff’s FAC does not demand that the Court exercise its
26   limited discretion to request an attorney represent him pro bono pursuant to 28 U.S.C. §
27   1915(e)(1) at this stage of the case. See Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25
28   (1981); Agyeman v. Corr. Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004). Only
                                                   3
                                                                               3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.51 Page 4 of 10



1    “exceptional circumstances” support such a discretionary appointment. Terrell v. Brewer,
2    935 F.3d 1015, 1017 (9th Cir. 1991); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
3    Exceptional circumstances exist where there is cumulative showing of both a likelihood of
4    success on the merits and a demonstrated inability of the pro se litigant to articulate his
5    claims in light of their legal complexity. Id.
6           As currently pleaded, Plaintiff’s Complaint demonstrates that while he may not be
7    formally trained in law, he nevertheless is fully capable of legibly articulating the facts and
8    circumstances relevant to his claims, which are typical and not legally “complex.”
9    Agyeman, 390 F.3d at 1103. Moreover, for the reasons discussed below, Plaintiff has yet
10   to meet the initial showing that he is likely to succeed on the merits of the claims.
11   Therefore, the Court DENIES Plaintiff’s Motion for Appointment of Counsel (ECF No. 4).
12   III.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
13          A.    Standard of Review
14          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
15   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
16   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it,
17   which is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
18   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
19   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
20   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
21   the targets of frivolous or malicious suits need not bear the expense of responding.’”
22   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
23          “The standard for determining whether a plaintiff has failed to state a claim upon
24   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
25   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
26   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
27   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
28   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
                                                      4
                                                                                3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.52 Page 5 of 10



1    12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
2    as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
3    662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
4            Detailed factual allegations are not required, but “[t]hreadbare recitals of the
5    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
6    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
7    [is] ... a context-specific task that requires the reviewing court to draw on its judicial
8    experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
9    the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
10   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
11           B.    Plaintiff’s Factual Allegations
12           Plaintiff was transferred to the San Diego Central Jail (“SDCJ”) from the California
13   Department of Corrections and Rehabilitation (“CDCR”) on March 12, 2020 to represent
14   himself in a “habeas petition” before the California Court of Appeals. (Compl. at 5.) Upon
15   his arrival, Plaintiff claims he requested “access to the law library” but was told by
16   Defendant Avalos that she had “looked at his docket” and he was represented by counsel.
17   (Id.)
18           The following day, Plaintiff asked Deputy Finley if “he could have Ms. Avalos
19   respond to [his] inmate request in writing.” (Id.) On March 23, 2020, Plaintiff “received
20   the denial in writing but without a name on it.” (Id.)
21           On April 12, 2020, Plaintiff was transferred to George Bailey Detention Facility
22   (“GBDF”). (See id.) On April 13, 2020, Plaintiff “filed an appeal” due to “lack of
23   response” to his previous grievances. (Id.) After failing to receive a response, Plaintiff
24   submitted another grievance. (Id.) Plaintiff was then transferred to VDF. (See id.)
25           Plaintiff learned that the “Court of Appeals had already made their rule” and he had
26   “missed” his March 30, 2020 deadline for “filing [his] petition for review in the California
27   Supreme Court. (Id. at 5-6.) Plaintiff appeared before “court via video” and told “Judge
28   Thompson about [his] situation.” (Id.) Plaintiff claims Judge Thompson issued an order
                                                     5
                                                                                3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.53 Page 6 of 10



1    indicating that Plaintiff “needed access to the law library due to the fact that [he] was
2    representing [himself] on other petitions different” from the case before Judge Thompson.
3    (Id.)
4            On June 3, or June 4, 2020, Plaintiff spoke to Sergeant Kimberly and “told him about
5    [his] court order” but Kimberly was unable to find a “record of a court order.” (Id.)
6    Plaintiff filed a grievance but alleges Kimberly “denied [his] right to file a grievance.” (Id.)
7    Sometime later, Counselor Jackson also denied Plaintiff’s grievance and told him he was
8    “not pro per.” (Id.)
9            Plaintiff filed another grievance on July 22, 2020 which was signed by Deputy
10   Bernal but received no response to this grievance. (See id. at 7.) On July 23, 2020, Plaintiff
11   “handed a grievance to Corporal Jane Doe” and claims he saw her give it to Sergeant
12   Ward.” (Id.) Plaintiff alleges that he “sent a complaint to Sheriff Gore” on August 3, 2020.
13   (Id.)
14           Plaintiff seeks injunctive relief, compensatory damages in the amount of $300,000,
15   $100,000 in punitive damages, and “temporary restraining order” preventing Defendants
16   from transferring him “back to prison.” (Id. at 10.)
17           C.    42 U.S.C. § 1983
18           “Section 1983 creates a private right of action against individuals who, acting under
19   color of state law, violate federal constitutional or statutory rights.” Devereaux v. Abbey,
20   263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of substantive
21   rights, but merely provides a method for vindicating federal rights elsewhere conferred.”
22   Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks and citations
23   omitted). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a right
24   secured by the Constitution and laws of the United States, and (2) that the deprivation was
25   committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc., 698
26   F.3d 1128, 1138 (9th Cir. 2012).
27           D.    Grievances and Access to Courts
28           As an initial matter, the Court finds Plaintiff’s Complaint fails to state a claim as to
                                                    6
                                                                                 3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.54 Page 7 of 10



1    any of the named Defendants because an official’s allegedly improper processing of a
2    prisoner’s grievances or appeals, without more, does not serve as a sufficient basis for
3    section 1983 liability. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (prisoners do
4    not have a “separate constitutional entitlement to a specific prison grievance procedure.”)
5    (citation omitted); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (due process not
6    violated simply because defendant fails properly to process grievances submitted for
7    consideration); see also Todd v. California Department of Corrections and Rehabilitation,
8    615 Fed. Appx. 415, 415 (9th Cir. 2015) (district court properly dismissed claim based on
9    improper “processing and handling of […] prison grievances,” since prisoners have no
10   “constitutional entitlement to a specific prison grievance procedure”) (citing Ramirez, 334
11   F.3d at 860) (quotation marks omitted); Shallowhorn v. Molina, 572 Fed. Appx. 545, 547
12   (9th Cir. 2014) (district court properly dismissed § 1983 claims against defendants who
13   “were only involved in the appeals process”) (citing Ramirez, 334 F.3d at 860). Simply
14   “‘[r]uling against a prisoner on an administrative complaint does not cause or contribute to
15   the violation.’” Ellington v. Clark, 2010 WL 3001427, at *2 (E.D. Cal. Jul. 29, 2010)
16   (quoting George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007)).
17         For these reasons, the Court finds Plaintiff’s conclusory claims that Defendants
18   failed to properly process or respond to his grievances are insufficient to state any plausible
19   due process claim upon which § 1983 relief may be granted. See Iqbal, 556 U.S. at 678-79
20   (citations omitted).
21         E.     Access to Courts
22         In addition to his claim relating to his grievances, Plaintiff alleges that as a result of
23   the denial of access to the law library, he “missed” a deadline for “filing [his] petition for
24   review in the California Supreme Court.” (Compl. at 6.) Prisoners have a constitutional
25   right of access to the courts. Lewis v. Casey, 518 U.S. 343, 346 (1996); Bounds v. Smith,
26   430 U.S. 817, 821 (1977), limited in part on other grounds by Lewis, 518 U.S. at 354. In
27   order to state a claim of a denial of the right to access the courts, a prisoner must establish
28   that he has suffered “actual injury,” a jurisdictional requirement derived from the standing
                                                   7
                                                                                 3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.55 Page 8 of 10



1    doctrine. Lewis, 518 U.S. at 349. An “actual injury” is “actual prejudice with respect to
2    contemplated or existing litigation, such as the inability to meet a filing deadline or to
3    present a claim.” Id. at 348 (citation and internal quotations omitted). The right of access
4    does not require the State to “enable the prisoner to discover grievances,” or even to
5    “litigate effectively once in court.” Id. at 354; see also Jones v. Blanas, 393 F.3d 918, 936
6    (9th Cir. 2004) (defining actual injury as the “inability to file a complaint or defend against
7    a charge”). Instead, Lewis holds:
8                 [T]he injury requirement is not satisfied by just any type of frustrated
           legal claim . . .. Bounds does not guarantee inmates the wherewithal to
9
           transform themselves into litigating engines capable of filing everything
10         from shareholder derivative actions to slip-and-fall claims. The tools it
           requires to be provided are those that the inmates need in order to attack
11
           their sentences, directly or collaterally, and in order to challenge the
12         conditions of their confinement. Impairment of any other litigating capacity
           is simply one of the incidental (and perfectly constitutional) consequences of
13
           conviction and incarceration.
14
15   Id. at 346; see also Spence v. Beard, No. 2:16-CV-1828 KJN P, 2017 WL 896293, at *2-3
16   (E.D. Cal. Mar. 6, 2017). Indeed, the failure to allege an actual injury is “fatal.” Alvarez v.
17   Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (stating that “[f]ailure to show that a ‘non-
18   frivolous legal claim had been frustrated’ is fatal.”) (quoting Lewis, 518 U.S. at 353 & n.4).
19         In addition to alleging an “actual injury,” Plaintiff must also plead facts sufficient to
20   describe the “non-frivolous” or “arguable” nature of underlying claim he contends was lost
21   as result of Defendants’ actions. Christopher v. Harbury, 536 U.S. 403, 413-14 (2002).
22   The nature and description of the underlying claim must be set forth in the pleading “as if
23   it were being independently pursued.” Id. at 417.
24         Plaintiff’s Complaint has failed to allege the actual injury required to state an access
25   to courts claim. See Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104. Specifically,
26   Plaintiff has not provided the Court with the “nature and description” of the claims he
27   brought in a habeas corpus action, nor the “non-frivolous” or “arguable” nature of those
28   claims. Harbury, 536 U.S. at 413-14. Thus, the Court finds that Plaintiff’s Complaint fails
                                                   8
                                                                                3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.56 Page 9 of 10



1    to include sufficient “factual matter” to show how or why any of the individual Defendants
2    in this case caused him to suffer any “actual prejudice” “such as the inability to meet a
3    filing deadline or to present a claim,” with respect to any case. Lewis, 518 U.S. at 348;
4    Jones, 393 F.3d at 936; Iqbal, 556 U.S. at 678. Because Plaintiff has failed to allege facts
5    sufficient to show that Defendant caused him to suffer any “actual injury” with respect to
6    any non-frivolous direct criminal appeal, habeas petition, or civil rights action he may have
7    filed, see Lewis, 518 U.S. at 354, the Court finds Plaintiff’s access to courts claims must
8    be dismissed for failing to state a plausible claim upon which § 1983 relief can be granted.
9    See 28 U.S.C. § 1915(e)(2)(B)(ii), § 1915A(b)(1); Iqbal, 556 U.S. at 678.
10         Accordingly, the Court finds Plaintiff’s Complaint, considered together with the
11   exhibits he has attached, fails to state a plausible claim against any named Defendant, and
12   that therefore, it is subject to sua sponte dismissal in its entirety pursuant to 28 U.S.C.
13   § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at 1126-27; Rhodes, 621 F.3d
14   at 1004. Because he is proceeding pro se, however, the Court having now provided him
15   with “notice of the deficiencies in his complaint,” will also grant Plaintiff an opportunity
16   to amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v.
17   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
18   IV.   Conclusion and Order
19         For the reasons explained, the Court:
20         1.     DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 3) without
21   prejudice.
22         2.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
23   (ECF No. 2).
24         3.     DIRECTS the Watch Commander, or their designee, to collect from
25   Plaintiff’s trust account the $21.24 initial filing fee assessed, if those funds are available
26   at the time this Order is executed, and to forward whatever balance remains of the full $350
27   owed in monthly payments in an amount equal to twenty percent (20%) of the preceding
28   month’s income to the Clerk of the Court each time the amount in Plaintiff’s account
                                                   9
                                                                               3:20-cv-01534-JAH-KSC
     Case 3:20-cv-01534-JAH-KSC Document 4 Filed 08/19/20 PageID.57 Page 10 of 10



1    exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY
2    IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
3          4.     DIRECTS the Clerk of the Court to serve a copy of this Order on Watch
4    Commander, Vista Detention Facility, 325 S. Melrose Drive, Vista, California 92081.
5          5.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
6    relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and
7    GRANTS him sixty (60) days leave from the date of this Order in which to file an
8    Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
9    Amended Complaint must be complete by itself without reference to his original pleading.
10   Defendants not named and any claim not re-alleged in his Amended Complaint will be
11   considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
12   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
13   original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims
14   dismissed with leave to amend which are not re-alleged in an amended pleading may be
15   “considered waived if not repled.”).
16         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
17   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to state
18   a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
19   1915A(b), and his failure to prosecute in compliance with a court order requiring
20   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
21   not take advantage of the opportunity to fix his complaint, a district court may convert the
22   dismissal of the complaint into dismissal of the entire action.”).
23         IT IS SO ORDERED.
24
25   DATED: August 19, 2020
26                                                  _________________________________
                                                    Hon. John A. Houston
27
                                                    United States District Judge
28
                                                   10
                                                                                 3:20-cv-01534-JAH-KSC
